Citation Nr: 0940264	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-28 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
orthopedic manifestations of degenerative disc disease (DDD) 
of the lumbosacral spine.  

2.  Entitlement to a rating in excess of 20 percent for 
neurological manifestations of DDD of the lumbosacral spine, 
to include left sciatic neuritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to July 
1974, with subsequent service in the Pennsylvania Army 
National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania, in 
which the RO continued a 20 percent rating for DDD of the 
lumbosacral spine and a 20 percent rating for left sciatic 
neuritis.  

As will be discussed in greater detail below, the rating 
schedule provides that, in evaluating disabilities of the 
spine, any associated objective neurologic abnormalities are 
to be separately evaluated under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2009).  
Consistent with the rating schedule, the Veteran was 
initially granted service connection for DDD, L5-S1, 
evaluated as 20 percent disabling, and granted service 
connection for left sciatic neuritis, associated with DDD, 
L5-S1, evaluated as 20 percent disabling.  In light of the 
evidence of record, the Board has recharacterized the issues 
on appeal as reflected on the title page.  

The issue of entitlement to a rating in excess of 20 percent 
for neurological manifestations of DDD, to include left 
sciatic neuropathy, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As a final preliminary matter, the Board notes that, during a 
December 2005 VA examination, the Veteran reported that he 
had not been able to work as a laborer because of his low 
back condition.  During a March 2007 VA examination, the 
Veteran reported that he had not worked since 2003 due to 
back pain.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has satisfied 
each of these requirements.  His inferred claim for a TDIU is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  DDD of the lumbosacral spine is manifested by complaints 
of pain with forward flexion to no less than 45 degrees; 
there is no evidence of incapacitating episodes of 
intervertebral disc syndrome (IVDS) having a total duration 
of at least 4 weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
orthopedic manifestations of DDD of the lumbosacral spine are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, General Rating Formula for Diseases, and 
Injuries of the Spine and Formula for Rating Intervertebral 
Disc Disease on the Basis of Incapacitating Episodes (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (Court) have been 
fulfilled.  In this case, the Veteran filed his claim for an 
increased rating for his lumbosacral spine disability in 
October 2005.  Thereafter, he was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
November 2005 and September 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and supplemental statements of the case regarding 
the claim for an increased rating for DDD of the lumbosacral 
spine were issued in January and June 2008.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in September 2007

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, post-service treatment records, 
and Social Security Administration (SSA) records have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA spine and neurology 
examinations to assess the current nature of his DDD of the 
lumbosacral spine.  

The Board acknowledges that the claim for a rating in excess 
of 20 percent for neurological manifestations of DDD of the 
lumbosacral spine is being remanded, in part, to obtain a 
September 2006 record of VA neurological treatment.  As the 
Board's decision herein addresses the claim for an increased 
rating for orthopedic manifestations (as opposed to 
neurological manifestations) of DDD of the lumbosacral spine, 
such note of neurology treatment is not pertinent to the 
matter herein decided.  As such, a remand to obtain this 
record would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for the disability at 
issue.

The following rating criteria are applicable in evaluating 
the orthopedic manifestations of the Veteran's service-
connected DDD of the lumbosacral spine.  

The Spine
524
3
Intervertebral disc 
syndrome
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §  4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes


Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2009).  

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate V (2009)

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Factual Background and Analysis

As an initial matter, the Board notes that, as discussed in 
the introduction, the claim for an increased rating for 
neurological manifestations of DDD of the lumbosacral spine 
is being remanded for further development.  Accordingly, the 
Board will not consider the neurological manifestations of 
the Veteran's DDD of the lumbosacral spine in this decision.  

Historically, in a July 2003 rating decision, the RO granted 
service connection and assigned an initial 20 percent rating 
for DDD, L5-S1, effective December 9, 2002.  In October 2005, 
the Veteran filed his current claim for an increased rating.  
In the January 2006 rating decision, the RO continued the 20 
percent rating pursuant to Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

Records of VA treatment dated from July 2004 to August 2007 
reflect complaints regarding and treatment for back pain, 
with findings of decreased range of motion.  In September 
2005, the examiner noted a decreased range of motion of the 
back was noted, without defining the degrees of limitation of 
motion.  In February 2007, forward flexion, bilateral side 
flexion, and extension were all approximately 50 percent 
limited by pain.  The assessment was chronic low back pain 
secondary to spinal stenosis, L4-5.    

The Veteran was afforded a VA spine examination in December 
2005.  The Veteran walked with a limp with a cane in his 
right hand, because of low back pain.  On examination, there 
was no evidence of swelling, redness, or heat, but there was 
tenderness at the para-lumbar and lumbar area.  The examiner 
noted that the Veteran had constant pain on forward flexion.  
Range of motion testing revealed forward flexion to 55 
degrees with pain at the lumbar area.  Extension was to 15 
degrees, with pain at the lumbar area and left leg.  Lateral 
flexion was to 15 degrees, bilaterally, with pain at the left 
lumbar area and left leg.  Rotation was to 45 degrees, 
bilaterally, with pain in the left lumbar area.  Strength of 
the lumbar spine was 4-5 on the 0 to 5 scale.  There was no 
clinical evidence that range of motion was additionally 
affected with pain, weakness, or fatigue on repeated use of 
the lumbar spine.  X-ray of the lumbar spine revealed mild 
levoscoliosis, mild DDD with arthritic disease, with mild 
narrowing of disc space at L5-S1, with endplate sclerosis and 
small marginal osteophyte formation.  The diagnoses were 
degenerative disc disorder of the lumbar spine at L4-5, L5-
S1, with left lumbar radiculopathy at L5-S1; mild 
degenerative arthritis of the lumbar spine at L5-S1, and 
lumbosacral strain.  

The Veteran was afforded a VA neurological examination in 
March 2007.  The examiner noted limitation in flexion of the 
spine to about 45 degrees forward flexion and 20 degrees 
extension.  The pertinent impression was chronic low back 
pain due to degenerative lumbar spine disease, including some 
spinal stenosis, DDD at L4-5, and disc protrusion at L5-S1 
with presumed left L5-S1 radiculopathy.  

The Veteran underwent VA spine examination 5 days later.  He 
complained of chronic, daily back pain, rated 8/9 on a scale 
of 1-to-10.  The examiner noted that there were no episodes 
of incapacitation requiring bed rest prescribed by a 
physician in the past 12 months.  The Veteran reported that 
his walking was restricted to 3 to 5 minutes due to his back 
pain.  He used a cane to walk.  In regard to functional 
impairment, the Veteran reported that his usual occupation 
was a truck driver, but he had not been able to work since 
2003 due to back pain.  He added that he had difficulty 
getting out of a tub and putting on socks, was not able to 
perform any athletic activity, and that driving more than 30 
minutes aggravated pain and muscle spasm in the back.  

Examination revealed painful motion on forward flexion and 
left and right lateral bending.  There was point tenderness, 
para-spinal muscle tenderness, and para-spinal muscle spasm.  
The examiner conducted range of motion testing three times.  
Forward flexion was from 0 to 55-60 degrees.  Extension was 
from 0 to 15-20 degrees.  Left lateral flexion was from 0 to 
20-25 degrees.  Right lateral flexion was from 0 to 15-20 
degrees.  Lateral rotation was from 0 to 20-25 degrees, 
bilaterally.  There was no clinical evidence that lumbosacral 
spine range of motion was additionally limited by pain, 
fatigue, weakness, or lack of endurance following usual 
repetitive use.  The examiner reviewed an MRI of the lumbar 
spine and noted the conclusion of DDD at L4-5 with moderate 
spinal stenosis at this level.  The diagnoses were DDD, 
lumbar spine, at L4-L5 and moderate spinal stenosis, L4-L5.  

Collectively, the aforementioned evidence reflects that the 
medical evidence provides no basis for assignment of more 
than a 20 percent rating for orthopedic manifestations of DDD 
of the lumbosacral spine.  There has been no showing that the 
Veteran's lumbar spine disability has been manifested by 
forward flexion to 30 degrees or less, or ankylosis, since 
his claim for an increased rating.  Rather, flexion has been 
no less than 45 degrees, as indicated during VA treatment in 
February 2007, when forward flexion was approximately 50 
percent limited by pain, and on VA neurological examination 
in March 2007.  As such, the Board finds that the criteria 
for a rating in excess of 20 percent are not met.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

In reaching the above-noted conclusion, the Board has, 
consistent with DeLuca,  considered the Veteran's functional 
loss due pain and other factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45; however, the pertinent medical evidence 
reflects that the assigned 20 percent rating properly 
compensates the Veteran for the extent of any such loss.  In 
this regard, on VA examination in December 2005, the Veteran 
had forward flexion to 55 degrees, and the examiner 
specifically noted that there was no clinical evidence that 
range of motion was additionally affected by pain, weakness, 
or fatigue on repeated use.  Similarly, the March 2007 VA 
spine examiner also indicated that there was no clinical 
evidence that lumbosacral spine range of motion was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following usual repetitive use.   Thus, despite the 
complaints of pain, there is no medical evidence that the 
Veteran's pain was so disabling as to effectively result in 
flexion limited to 30 degrees or less, as required for 
assignment of the next higher rating under the General Rating 
Formula.  [The Board notes, parenthetically, that the 
criteria under the General Rating Formula are to be applied 
with or without symptoms of pain (whether or not it 
radiates), aching or stiffness in the area of the spine 
involved.  See 38 C.F.R. § 4.71a.].  

There is also no medical evidence that the Veteran's service-
connected DDD of the lumbosacral spine would warrant a rating 
in excess of 20 percent on the basis of incapacitating 
episodes.  The medical evidence does not indicate any bed 
rest prescribed by a physician, let alone for a total period 
of at least four weeks in a 12-month period, as required for 
a higher rating under the above-noted criteria.  Rather, 
during the most recent VA examination, the examiner 
specifically noted that there were no periods of 
incapacitation requiring bedrest prescribed by a physician in 
the past 12 months.  As such, the criteria for an increased 
rating under the Formula for Rating IVDS Based on 
Incapacitating Episodes are also not met.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the claim for increase, the orthopedic 
manifestations of DDD of the lumbosacral spine have reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular  basis.  See 38 C.F.R. § 3.321(b).  While, during 
the March 2007 spine examination, the Veteran reported that 
he was only able to walk for 3 to 5 minutes, and had 
difficulty getting out of a tub and putting on socks and 
shoes, objective medical findings are not indicative of any 
unusual or marked interference with daily activities (i.e., 
beyond that contemplated in the assigned rating).  

Moreover, the Board notes that the orthopedic manifestations 
of DDD of the lumbosacral spine, alone, have not objectively 
been shown to markedly interfere with employment.  The Board 
has considered that the Veteran reported during the December 
2005 VA examination that he had not been able to work as a 
laborer because of his low back condition.  During the March 
2007 VA spine examination, he reported that he was unable to 
work since 2003 due to back pain.  However, the Board notes 
that a December 2004 SSA decision found that the Veteran was 
entitled to disability insurance benefits, from the date he 
received emergency room treatment for sudden onset back pain 
after lifting boxes at work.  The SSA decision cited the 
Veteran's "severe" impairments as herniation of L5-S1 disc 
in presence of pre-existing DDD and foraminal stenosis, mild 
degenerative arthritis of the feet, and diverticulitis.   
Moreover, while the March 2007 VA neurological examiner 
opined that the Veteran was significantly impaired, and would 
be classified as permanent and total disability, the 
diagnoses following that examination included chronic low 
back pain due to degenerative lumbar spine disease and hallux 
valgus and pes planus.  There is also no objective evidence 
that the disability has warranted frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of the orthopedic manifestations of DDD of the 
lumbosacral spine, pursuant to Hart, and the claim for 
increase must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
orthopedic manifestations of DDD of the lumbosacral spine is 
denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

As noted above, the Veteran's DDD of the lumbosacral spine 
has been separately evaluated based on orthopedic and 
neurological manifestations.  In this regard, the Veteran is 
currently in receipt of a 20 percent rating for left sciatic 
neuritis, pursuant to Diagnostic Code 8620.  

Records of VA treatment dated from October 2005 to August 
2007 reflect complaints regarding low back pain radiating 
into the right leg.  In addition, in his February 2006 notice 
of disagreement, the Veteran indicated that he had a problem 
with incontinence.  Records of VA treatment include findings 
of urinary incontinence in April and May 2006.  

On VA neurological examination in March 2007, the Veteran 
described numbness of the right toes.  Neurological 
examination revealed some weakness of dorsiflexion on plantar 
flexion of the foot.  There was an L5-S1 sensory loss pattern 
in the lateral left leg, and deep tendon reflexes were 
depressed, bilaterally.  On VA spine examination in March 
2007, the Veteran reported that his back pain radiated to 
both legs, left more than right.  Neurological examination 
for sensory/paresthesias revealed numbness in the bilateral 
lower extremities.  

While the Veteran has complained of radiating pain in the 
right leg, as well as incontinence, the March 2007 VA 
examiners did not specifically indicate whether the Veteran 
has separately ratable neurological impairment in the right 
lower extremity, or in regard to his complaints of 
incontinence, associated with the service-connected DDD of 
the lumbosacral spine.  

Moreover, as noted above, the Veteran is in receipt of a 20 
percent rating for left sciatic neuritis, pursuant to 
Diagnostic Code 8620.  This diagnostic code provides ratings 
of 10, 20, 40, and 60 percent for incomplete paralysis of the 
sciatic nerve which is mild, moderate, moderately severe, or 
severe, with marked muscular atrophy, respectively.  
38 C.F.R. § 4.124a, Diagnostic Code 8620.  While the most 
recent VA neurological examination included an impression of 
presumed left L5-S1 radiculopathy, the examiner did not 
specifically assess or describe such involvement as mild, 
moderate, moderately severe, or severe.  Medical findings as 
to the severity of all neurological symptoms attributable to 
the Veteran's DDD of the lumbosacral spine would be helpful 
in evaluating these disabilities pursuant to the rating 
criteria.  See 38 U.S.C.A. § 5103A.

Accordingly, to ensure that the record reflects the current 
severity of the neurological manifestations of DDD of the 
lumbosacral spine, the Board finds that a more 
contemporaneous examination, responsive to the pertinent 
rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous).

In addition, the Board notes that, during VA treatment for 
low back pain in February 2007, the physician noted review of 
a September 2006 neurology note, stating that, according to 
Dr. Kahn, the EMG showed L4-5 radiculopathy on the left side.  
While VA treatment records dated from October 2005 to May 
2006 and from January to August 2007 have been associated 
with the claims file, the record of neurology treatment in 
September 2006 has not been associated with the claims file.  
As the September 2006 record regarding neurology treatment is 
potentially pertinent to the appeal and within the control of 
VA, it should be obtained and associated with the claims 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, 
who provided evaluation and/or treatment 
of the neurological manifestations of DDD 
of the lumbosacral spine since October 
2005.  Of particular interest is a 
September 2006 VA neurology note.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
AMC/RO should arrange for the Veteran to 
undergo a VA peripheral nerves 
examination, to evaluate the neurological 
manifestations of the service-connected 
DDD of the lumbosacral spine, at a VA 
medical facility.  All indicated tests 
and studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Peripheral 
Nerves Examination and for Spinal 
Examination.  The examination must 
respond to the instructions contained 
therein.  The physician should identify, 
and comment on the existence, frequency 
or extent of, as appropriate, all 
neurological symptoms associated with the 
Veteran's service-connected lumbar spine 
disability.  The physician should address 
the Veteran's complaints of pain 
radiating into the right leg and 
incontinence.  The physician should 
describe the severity of any neurological 
symptoms, to include left sciatic 
neuritis, specifically, whether such 
symptoms are mild, moderate, moderately 
severe, or severe.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the AMC/RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


